Fourth Court of Appeals
                                San Antonio, Texas
                                       June 20, 2014

                                   No. 04-14-00365-CV

                            IN THE INTEREST OF J.T., et al,

                From the 218th Judicial District Court, Wilson County, Texas
                            Trial Court No. 12-10-0594-CVW
                        Honorable Thomas F. Lee, Judge Presiding


                        CORRECTED ORDER
         The Appellant’s Motion to Extend Time to File Brief is GRANTED. The appellant’s
brief is due on July 9, 2014.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court